Citation Nr: 1513370	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a right eye injury, to include a scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from September 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was denied entitlement to service connection for PTSD and a right eye injury with scar in a November 2008 rating decision.  In March 2014, relevant service personnel records were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2014).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities reasonably raised.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.


FINDINGS OF FACT

1.  The record does not reflect a current acquired psychiatric disability, to include PTSD.  

2.  The Veteran's residuals of a right eye injury, to include a scar, are not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of a right eye injury, to include a scar, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in September 2007 and November 2009 that fully addressed all notice elements.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), service personnel records, and VA treatment records.  The Veteran wrote on his May 2010 VA Form 9 that he believed that VA did not have all the evidence concerning when he was attacked by a dog during service and that he had submitted documents to get such reports with no response.  However, the RO notified the Veteran in August 2008 that he had not submitted information with a level of detail sufficient to obtain verification from the Joint Service Records Research Center (JSRRC), and he did not subsequently provide additional information.  In April 2008 the RO requested treatment records related to an attack by a military police dog to the battalion in which the Veteran served.  Although a response was not received, the Board finds that all available STRs appear to have been associated with the claims file.  The original October 1979 request for the STRs asked for the complete records and provided the battalion information.  It appears that any attempt to obtain additional records would be futile.  Therefore, the duty to assist in regards to obtaining records has been fulfilled.  See 38 C.F.R. § 3.159(c)(2).

The RO did not afford the Veteran VA examinations on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event, injury, or disease.  The Board finds that there is no competent evidence of an acquired psychiatric disability, to include PTSD.  While the Veteran had been diagnosed with residuals of a right eye injury, to include a scar, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The STRs do not show any complaints, treatment, or diagnoses related to an acquired psychiatric disability or a right eye injury.  The service personnel records state that the Veteran was admitted to the hospital for sickness in June 1976.  There was no mention of an injury, and the following day the Veteran had been discharged and was present for duty.  On a December 1976 medical history report the Veteran wrote that he did not know whether he had had nervous trouble of any sort and that he had had frequent trouble sleeping.  He had never had depression or excessive worry, loss of memory or amnesia, or eye trouble.  On the December 1976 discharge examination his eyes, including on ophthalmoscopic evaluation, were normal and his vision was 20/20 bilaterally.  In addition, there were no psychiatric abnormalities noted on clinical evaluation.   

With respect to the psychiatric disability claim, while there are post service records revealing the Veteran was seen by a social worker, there is no evidence reflecting him to have been diagnosed to have a psychiatric disability.  Since an element for establishing service connection is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such a diagnosis, service connection for an acquired psychiatric disability, to include PTSD, cannot be granted.  

With respect to the right eye, the Veteran contends it is a result of when the military police let a dog loose on him and the dog nipped him on his right eye.  While the Veteran is competent to relate this incident, the Board does not consider it a credible history as it is unmentioned in his service records, and his eyes were specifically examined at service discharge and no abnormalities were detected.  Those contemporaneous records are a more probative source of information to determine what occurred or existed at that time since they were generated near in time to the facts about which they relate.  Although beginning in 2005, records show the Veteran to have bilateral glaucoma, and a macula hole with a choroidal rupture scar in the right eye considered to be post trauma, as well as a left eye hemangioma, there is no suggestion these findings were linked to service, or that it was medically possible that a trauma 30 years earlier, could produce no visible residuals in the near term, (as at service separation examination) and then subsequently manifest as glaucoma in both eyes, hemangioma in one eye, and a macula hole with a choroidal rupture scar in the other.  Furthermore, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Because the evidence preponderates against the claims of service connection for an acquired psychiatric disability, to include PTSD, and residuals of a right eye injury, to include a scar, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for residuals of a right eye injury, to include a scar, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


